                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        December 17, 2018
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BRANDY NORRIS and NICK NORRIS,                   §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §            CIVIL ACTION H-18-3982
                                                 §
ALLSTATE INSURANCE COMPANY                       §
                                                 §
       Defendant.                                §


                                       ORDER OF REMAND

       Pending before the court is plaintiffs Brandy Norris and Nick Norris’s (“Plaintiffs”) motion

for remand. Dkt. 9. Having considered the motion, response, reply, and applicable law, the court

is of the opinion that the motion for remand should be GRANTED.

       A party may remove an action to federal court in instances where the court would have

original jurisdiction over the case. 28 U.S.C. § 1441. Allstate contends that this court has original

jurisdiction over claims involving the administration and handling of claims under a Standard Flood

Insurance Policy (“SFIP”) issued through the United States Government’s National Flood Insurance

Program (“NFIP”) and the National Flood Insurance Act of 1968. Dkt. 12.

       Federal jurisdiction exists in “all disputes arising from the handling of any claim” made

pursuant to an SFIP. Jianhua Ling v. Farmers Ins. Grp., No. H-16-2961, 2017 WL 451222, at *4

(S.D. Tex. Feb. 2, 2017) (Harmon, J.) (quoting 44 C.F.R. Part 61, App. A(1) art. IX). Here,

however, Plaintiffs’ case does not involve the handling of a claim under an SFIP. As this court has

acknowledged:

               The Fifth Circuit has continued to distinguish between claims for
               policy handling, which have “traditionally been considered subject to
               federal jurisdiction” and which are reimbursed by the United States
               Treasury, and “claims for policy procurement, which have not” been
               considered subject to federal jurisdiction and which [SFIP-issuing
               insurance companies] must defend on their own.

Jianhua Ling, 2017 WL 451222, at *4 (quoting Seruntine v. State Farm Fire & Cas., 444 F. Supp.

2d 698, 701–02 (E.D. La. 2006)). To determine whether a claim is for policy handling or policy

procurement, the court looks to “the status of the insured at the time of the interaction between the

parties.” Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d 397, 401 (5th Cir. 2012). If the plaintiff

is “already covered and in the midst of a non-lapsed insurance policy,” the claim relates to policy

handling and is within federal jurisdiction. Id.; see also Chaudhary v. Chubb & Son, No. H-18-2179,

2018 WL 4680563, at *4 (S.D. Tex. Sept. 28, 2018) (Rosenthal, J.) (reiterating that the distinction

between policy handling and policy procurement is jurisdictional). However, if the plaintiff’s

coverage has lapsed, the plaintiff’s claim falls into the policy procurement category and is outside

federal jurisdiction. Campo v. Allstate Ins. Co., 562 F.3d 751, 756 (5th Cir. 2009); Jianhua Ling,

2017 WL 451222, at *4.

       Here, at the time of the complained-of interaction between Plaintiffs and Allstate, Plaintiffs’

policy had lapsed and Plaintiffs were uninsured. Dkt. 1-1 at 3–4. The fact that Plaintiffs previously

held a SFIP with Allstate is immaterial; once Plaintiffs’ policy lapsed, Plaintiffs’ “only relationship

with Allstate was that of both a former and a potential future policyholder.” Campo, 562 F.3d at 756

(emphasis in original). Thus, under controlling Fifth Circuit precedent, Plaintiffs’ case is a policy

procurement claim instead of a policy handling claim, and this court does not have jurisdiction.




                                                  2
       Plaintiffs’ motion for remand (Dkt. 9) is GRANTED. Plaintiffs’ request for attorney’s fees

is GRANTED IN PART and the court awards Plaintiffs $2,000. The case is REMANDED to the

333rd Judicial District Court of Harris County, Texas.



       Signed at Houston, Texas on December 17, 2018.




                                            ___________________________________
                                                        Gray H. Miller
                                                  United States District Judge




                                                3
